Citation Nr: 1526825	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  12-14 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disorder, including herniated nucleus pulposus with decompression and L4-L5, and S1 fusion.


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend 


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran appeared for a Travel Board hearing in May 2013.

The Board has reviewed the record to precisely ascertain the status of the Veteran's representation in this case.  He was previously represented by an agent, but at his hearing he expressed his understanding that his representative had "quit."  Indeed, in a May 2013 letter, the Veteran's representative requested that his power of attorney be revoked.  In a July 2013 letter, the Veteran expressed frustration with his prior representative and noted that "[i]n the future I intend to go directly through the VA to assure accurate representation," and not through the "third-party group" with which his prior representative was associated.  The Board views this letter as a clear intent to proceed pro se in this case and will address the case as such.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This case requires additional development on multiple fronts.  First, in April 2010, the Veteran completed signed release forms for records of lumbosacral spine surgery from St. Luke's Hospital in Houston, dated between 1985 and 1989.  He also referenced these surgeries during his Travel Board hearing.  However, it appears that the RO made no efforts whatsoever to request and obtain such records.  Such efforts are necessary prior to a Board adjudication of this case.

Second, a February 2012 VA examination report contains an opinion cursorily indicating that the "veteran had lumbar strain in service, resolved without apparent residuals."  Subsequently, the Veteran invited his former military sergeant of 2.5 years to testify at his Travel Board hearing.  In his testimony, the sergeant provided a detailed description of an in-service back injury sustained by the Veteran.  The Board considers this lay evidence to be of sufficient probative value that a further VA medical opinion as to the etiology of the Veteran's current low back disorder is warranted, as the examiner who provided the February 2012 opinion was not aware of all of the key details set forth in the hearing testimony.  38 C.F.R. § 3.159(c)(4) (2014).

Finally, a June 2011 VA medical record contains a notation that the Veteran was "not employable" and a request to "please get records from Social Security exam - done 2mths ago."  The Veteran subsequently confirmed at his hearing that he was in receipt of Social Security Administration (SSA) disability benefits, records of which are not currently contained in the claims file and must be requested.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information (and, where applicable, signed release forms) for all treatment for his low back disorder, specifically his surgeries from St. Luke's Hospital dated between 1985 and 1989 and any recent VA treatment.  Based upon his responses, request corresponding records from the facilities identified by the Veteran.  If any requests for records prove unsuccessful, this must be documented in the claims file.

2.  Contact SSA and request all documentation pertaining to the apparent grant of disability benefits to the Veteran.  All available records must be added to the claims file.  If no records are available, this must be documented in the claims file.

3.  Afford the Veteran a VA spine examination, with an examiner who has reviewed the claims file.  The examiner is requested to consider the Veteran's reported history, as well as the testimony from his former sergeant from the May 2013 hearing.  Based upon the medical findings of record, the testimony, the Veteran's reported history, and the results of the examination, the examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current low back disorder is etiologically related to service.  All opinions must be supported by a detailed rationale in a typewritten report.

4.  Then, the Veteran's claim must be readjudicated.  If the determination remains unfavorable, he must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


